Case: 16-50645      Document: 00513855992         Page: 1    Date Filed: 01/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-50645                                FILED
                                  Summary Calendar                       January 31, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JASON BAILEY PEEK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CR-16-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Jason Bailey Peek appeals the sentence imposed following the revocation
of his supervised release subsequent to his conviction for being a felon in
possession of a firearm. Peek argues that the district court failed to provide
sufficient reasons for his 24-month sentence, which was outside of the
recommended guidelines range.             He also argues that his sentence was
unreasonable because it “punished Peek not for violations of trust, but for the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-50645    Document: 00513855992     Page: 2    Date Filed: 01/31/2017


                                  No. 16-50645

uncharged criminal conduct implicit in his drug use,” which violated the
conditions of his supervised release.
       We   generally    review   revocation    sentences   under    the   “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). In this case, however, because Peek did not object to the sentence in the
district court, our review is for plain error only. See United States v. Jones,
484 F.3d 783, 792 (5th Cir. 2007). To show plain error, Peek must show a
forfeited error that is clear or obvious and that affects his substantial rights.
Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). If he makes such a
showing, this court has the discretion to correct the error but only if it seriously
affects the fairness, integrity, or public reputation of judicial proceedings. See
id.
       Contrary to Peek’s assertion, the district court gave adequate reasons for
his sentence, including the need for his sentence to afford adequate deterrence
to Peek to prevent further violations and to address the seriousness of his
conduct.    The district court also noted that, despite having been given
assistance in complying with his supervised release conditions through drug
counseling, Peek nevertheless violated those conditions by continuing to use
drugs. Moreover, because Peek has not shown that the district court’s alleged
failure to provide more specific reasons for the sentence affected his substantial
rights or the public reputation of the judicial proceedings, he has failed to show
reversible plain error. See United States v. Whitelaw, 580 F.3d 256, 263-65
(5th Cir. 2009).
       Because the 24-month sentence Peek received on revocation was not
greater than what is authorized by statute, it is “thus clearly legal.” United
States v. Pena, 125 F.3d 285, 288 (5th Cir. 1997). Moreover, we have “routinely
upheld revocation sentences exceeding the recommended range, even where



                                         2
    Case: 16-50645   Document: 00513855992    Page: 3   Date Filed: 01/31/2017


                               No. 16-50645

the sentence is the statutory maximum.”        United States v. Castaneda-
Estupinan, 503 F. App’x 275, 276-77 (5th Cir. 2012); see also Jones, 484 F.3d
at 792 (holding statutory maximum revocation sentence not to be plain error).
The district court’s judgment is therefore AFFIRMED.




                                     3